Citation Nr: 1514975	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the groin area.

2.  Entitlement to service connection for a fungal infection of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1971, with additional service in the Army Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, declined to reopen claims for service connection for jungle rot to the groin area and for service connection for athlete's feet (claimed also as jungle rot).  A March 2013 Board decision reopened both claims, and remanded the Veteran's claims for additional evidentiary development.  This case was most recently before the Board in March 2014 when it was remanded for additional development.  

In an August 2014 statement, the Veteran's representative specifically waived RO consideration of all evidence submitted after the August 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. § 20.1304 (2014).  This includes private treatment records dated from 2000 through 2014, received in August 2014 and March 2015.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issues of entitlement to service connection for prostate cancer, osteoarthritis, residuals of frostbite of the feet, residuals of left ankle fracture, low back disability, neck disability, right knee disability, left knee disability and posttraumatic stress disorder have been raised by the record in June 2014 and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Any skin disability in service was acute and resolved with no residual disability at the time of separation.

2.  The preponderance of the evidence fails to establish that the Veteran has fungal infection of the groin area and/or feet related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  A fungal infection of the groin area was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A fungal infection of the bilateral feet was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the fungal infection claims denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via a letter dated in March 2013 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See August 2014 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed skin disabilities.  Most recently, as directed by the March 2013 March 2014 Board remands, the Veteran was afforded the appropriate VA examinations (in 2013 and 2014) in which the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Service Connection Law and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's VBMS and VVA files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that while he was serving on active duty in Germany, he worked with a fellow soldier who had spent time in Vietnam.  He said that they shared the same sleeping and bathing areas.  He felt that he 'caught' jungle rot/groin infection and bilateral foot fungal infection from this fellow soldier.   See August 2009 DRO hearing transcript.

 STRs show that the Veteran was seen in April 1970 with complaints that the "HC" cream he had been using was ineffective at treating his athlete's foot.  He was prescribed a different antifungal medication.  Subsequent STRs, including a January 1971 separation examination report, are negative for complaints or findings of a skin disability of the feet or groin area.  On examination in January 1971, clinical evaluation of the skin was within normal limits.  In April 1971 the Veteran certified that there had been no changes in his medical condition since January 1971.

In August 1972, the Veteran submitted a claim for VA Compensation benefits based on disabilities not herein at issue.  He made no complaints of any skin disability at that time.

Periodic Army Reserve examination reports dated in May 1980, April 1984, May 1987 and November 1990 note no history, complaints, or findings of skin disability, even though these examinations specifically included evaluations of the skin.

The Veteran submitted the instant claim of service connection for "jungle rot on the feet and groin area" in June 2007.

An October 2007 private treatment record reflects that the Veteran had tinea pedis between his toes and onychomycosis involving all of his toenails.  A June 2009 private treatment record contains a diagnosis of fungal nails.  The note contains the Veteran's statements that he had suffered with fungal nails for the previous 35 years.

In a July 2009 letter, G.E., M.D., related that he had treated the Veteran since 2002 and that the Veteran had fungal toe infections (onychomycosis), tinea pedis (athlete's foot), and tinea cruris (jock itch).  Dr. E. stated that he did not know the duration of the Veteran's fungal problems, but noted that the Veteran stated that he began to get fungal problems while he was on active duty.

The Veteran was afforded a VA examination in April 2013.  The Veteran reported the onset of fungal rash in his feet while on active duty.  He reported that cream slowed it down but it never went away and eventually spread to the groin area in the 1970's.  After reviewing the claims file, the VA examiner noted that private treatment records show treatment for fungal rashes of the feet and groin since the early 2000's.  The examiner opined that the Veteran's claimed skin condition was less likely than not (50 percent or greater possibility) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that there is no record of treatment for fungal infection of the groin or feet during active duty, and that records of treatment post-service date only from the 2000s.  He concluded that there is no evidence linking a current condition to active military service. 

An April 2014 VA DBQ examination report notes that the VA examiner reviewed the claims file, including the STRs, and opined that the Veteran's skin disabilities of the feet and groin area were less likely than not (less than 50% probability) incurred in or caused by the service.  In this regard, the examiner noted that although the Veteran was shown to have a diagnosis of athlete's foot in April 1970 that did not respond to "HC cream," and "this condition is sometimes chronic or recurrent . . . most cases are successfully treated with antifungal medication."

Private treatment records from Dr. W dated in 2014 note that the Veteran reported a history of recurrent fungal problems of the groin, toes and toenails since service.  Dr. W stated that he had personally treated the Veteran since the early 2000's; the Veteran had findings of onychomycosis, tinea cruris and tinea pedis since that time. In August 2014, Dr. W stated:

[The Veteran] states that the onset of these problems was in the 1970s while he was stationed in Germany.  He relates these to military boot usage and military uniform occulusion [sic] in the groin.  He was exposed to Vietnam veterans and said that he loaned out his boots and shower sandals to Vietnam vets.

I think that it is reasonable to see a relationship between his 1970s fungus exposure and his fungal difficulties.

Regarding the etiology of the Veteran's fungal infections of the groin area and bilateral feet, the medical evidence of record shows that such disabilities have been diagnosed.  Although STRs note that the Veteran was treated for athlete's foot in April 1970, subsequent STRs, January 1971 separation examination report, are silent for any complaints of findings of any skin disability of the groin or feet.  This evidence against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Post-service medical records note no findings of the claimed disabilities on skin examinations in 1980, 1984, 1987, or 1990.  Thus, the Veteran's assertions of continuous symptoms are directly contradicted by the contemporaneous evidence of his skin condition over a substantial period of time.  It was not until the early 2000's that findings of fungal infections of the feet and groin were noted on private treatment records.  This is about 30 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Indeed, the Veteran's current assertion of fungal infections since service is weakened by the lack of supporting corroborative evidence.  Reference is made to the Veteran's 1972 claim of service connection wherein he did not identify fungal infections.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Clearly, the Veteran had no problem asserting other medical complaints in those claims.  The Veteran's failure to report any complaints of fungal infections in 1972 is persuasive evidence that he was not then experiencing any such problems and outweighs his present recollection to the contrary.  

As for there being a medical nexus between the Veteran's service and his current fungal infections of the feet and groin area, the Board finds that the 2013 VA opinion and 2014 addendum opinion are the most probative and persuasive medical evidence in this case on this question as they are based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports their conclusion with detailed rationale.  The VA examiner considered the Veteran's contentions of in-service fungal exposure, STRs and post-service medical evidence and opined that the claimed fungal infections less likely than not incurred in or caused by service.  The examiners' references to specific evidence, as noted above, make for persuasive rationale.  

Careful consideration has also been given to the 2014 private medical opinion.  However, his opinion is fairly cursory in that there was no discussion of the negative findings in the separation examination, or the lack of medical evidence for approximately 30 years after service.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinions and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology and proper diagnosis of fungal infections are outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report skin symptoms, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to skin disabilities diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Again, any assertion of experiencing fungal infections of the feet and groin since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's 1972 claim wherein he did not identify fungal infections.  See AZ, supra.

The Board has considered the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against these issues. 






ORDER

Service connection for a fungal infection of the groin area is denied.
 
Service connection for a fungal infection of the bilateral feet is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


